Title: To George Washington from Major General Steuben, 18 June 1778
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


                    
                        [Valley Forge, 18 June 1778]
                    
                    My opinion on the different propositions offered for consideration in council yesterday—is as follows.
                    The Intelligence we have hitherto received of the enemys movements, does not sufficiently assure us of his designs, to warrant an enterprise  upon Philadelphia—and I believe it would be prudent not to abandon our position without being certain of the evacuation of the city—It would be still more hazardous to march in different columns toward the North River, while the enemys intentions are doubtful.
                    But, I think it will be necessary to detach without loss of time a Corps of 2000 chosen men 6 Pieces of Cannon, & as much Cavalry as can be had—let this Corps approach the Delaware so as to be able to pass that river with promptness when the Enemy crosses into Jersey—And at the same time maintain its proximity with this Army which will keep its ground, until the enemys design is clearly known if he directs his march through Jersey, this Corps will serve as an advanced guard—and the whole of our army without separation or detachment, to cross the Delaware and follow the enemy, keeping their left flank as much as possible—and carefully avoiding a general action—The March of the advanced Guard to be directed towards Middle brook—a Position which as far as I can judge from the map—will enable us to preserve a communication with the Northern Army—and if not to disappoint the Enterprises of the Enemy at least to render them difficult.
                    I would begin this very day to send all our sick as far in the rear as possible—(they are at all events an incumbrance to us—) and have the Army in readiness for marching at the shortest notice.
                    The removing the Theatre of War into Jersey, seems to me very desirable—as we depend on the assistance of a good Militia—and for this very reason, those good Citizens have a title to our Succours.
                